DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
This Office Action is in response to Applicant’s response filed on April 7, 2021 (“April 2021 Response”).  The April 2021 Response contained, inter alia, claim amendments (“April 2021 Claim Amendments”) and “REMARKS” (“April 2021 Remarks”).
Claims 1, 4-7, 10-17, and 19-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112 (pre-AIA ), 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 (which depends on independent Claim 14) recites “wherein the one or more processors are operative to generate the transaction confirmation code by electronically signing the received transaction information using a cryptographic key associated with the mobile device.”  Claim 14 recites “wherein generating the transaction confirmation code is done by 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 10-12, 14-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2010/0191648 A1)(“Smith”) in view of Alie (US 2003/0055738 A1)(“Alie”) and further in view of Rover et al. (US 7,386,727 B1)(“Rover”).

As to Claim 1, Smith discloses a method carried out by a first unit (user terminal 111), a server (interchange 101) and a second unit (mobile phone 117) for providing multi-factor transaction verification (Fig.4 and [0065]-[0066]) comprising:
initiating an electronic transaction over a first channel by the first unit and the server after a first level of user authentication (authentication via PIN, [0086])([0086]);
providing to the server by the first unit, transaction information (purchase request 177) provided by a user, that comprises detail information known to the user about the transaction (Fig.7 and [0067]);
perform a second level user authentication of the user after the first level of user authentication by:
during the electronic transaction over the first channel, receiving from the server, by the second unit, a transaction confirmation request (request in “confirmation message,” [0088]) for the transaction and receiving from the server the same transaction information provided by the user that comprises the detail information about the transaction to thwart malware that can interfere with the transaction, via a second channel, different from the first channel, based on the transaction (Fig.9, [0065]-[0066], and [0088]-[0090]);
providing through a user interface, by the second unit that is registered ([0086], [0012], [0041]) to the same user as the first unit the received transaction information, without user intervention, that comprises a replication of the detail information about the transaction previously provided by the user for evaluation by the user of the second unit (Fig.9 and [0089]-[0090]);
requesting, by the second unit, in response to the transaction confirmation request, confirmation of the transaction by the user of the second unit ([0074] and [0090]); 
generating, by the second unit, a transaction confirmation code (“code” [0072],  such as “a secret code representing the payment request,” [0090]; “secret code,” [0077]) ([0076]-[0077]); 
sending, by the second unit, the transaction confirmation code to the server for verification ([0078]); and
verifying whether the transaction should be allowed ([0091]).
Smith does not directly disclose 
generating, by the second unit, a transaction confirmation code using the received transaction information that is the same transaction information provided to the server by the user, in response to a transaction confirmation by the user of the second unit, wherein the second unit generates the transaction confirmation code by electronically signing the received transaction information using a cryptographic key associated with the second unit; 
sending, by the second unit, the transaction confirmation code that is generated by the second unit using the received transaction information to the server for verification; and
generating, by the server, an expected transaction confirmation code for the second unit and comparing the expected transaction confirmation code with the received transaction confirmation code from the second unit.
Alie teaches
generating, by a second unit (mobile device 305), a transaction confirmation code (response 210) using received transaction information
sending, by the second unit, the transaction confirmation code that is generated by the second unit using the received transaction information to the server for verification ([0050]); and
generating, by the server (server 707), an expected transaction confirmation code for the second unit and comparing the expected transaction confirmation code with the received transaction confirmation code from the second unit ([0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith by the features of Alie, and in particular to include in Smith the features of generating, by the second unit, a transaction confirmation code using the received transaction information that is the same transaction information provided to the server in response to a transaction confirmation by the user of the second unit; sending, by the second unit, the transaction confirmation code that is generated by the second unit using the received transaction information to the server for verification; and generating, by the server, an expected transaction confirmation code for the second unit and comparing the expected transaction confirmation code with the received transaction confirmation code from the second unit, as taught by Alie. 
A person having ordinary skill in the art would have been motivated to combine these features because it would “facilitate online transactions” (Smith, [0002]) and it would help for transactions “to take place with high level of certitude about the legitimacy of the parties involved,” (Alie, [0100]).
Rover teaches generating a code by electronically signing the received transaction information using a cryptographic key associated with a unit (Abstract and C.4, L.29-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of the Smith/Alie combination by the features of Rover and in particular to include Rover’s feature of generating a code (i.e. Smith’s transaction confirmation code) by electronically signing the received transaction information using a cryptographic key associated with a unit to Smith’s second unit.  A person having ordinary skill in the art would have been motivated to combine these features because this would provide an added layer of security to the transaction.

As to Claim 4, the Smith/Alie/Rover combination discloses as discussed above.  Smith further discloses comprising displaying on the second unit a user interface that visually presents the received transaction information in clear text (Fig.9) and wherein the user interface comprises controls operable to confirm or cancel the transaction (“send,” Fig.9). 

As to Claim 5, the Smith/Alie/Rover combination discloses as discussed above.  Smith further discloses sending a transaction cancellation message to the server from the second unit in response to user cancellation of the transaction via a cancellation indication (“cancel,” Fig.9) entered by the user of the second unit in response to presentation of the received transaction information from the server (Fig.9 and [0073]). 

As to Claim 6, the Smith/Alie/Rover combination discloses as discussed above.  Rover teaches wherein the second unit generates the transaction confirmation code by electronically signing the received transaction information using at least one of: a shared secret key assigned to the second unit and to the server, or by using an asymmetric (public/private key, C.1, L.7-16) cryptographic algorithm (“algorithm,” C.1, L.12)(Abstract and C.4, L.29-30). 

As to Claim 7, Smith discloses an electronic transaction system comprising:
a server (interchange 101) operative to provide a transaction session and communicate via a second channel with a second unit (mobile phone 117)(Fig.4);
a first unit (user terminal 111) operative to initiate an electronic transaction with the server, via a first channel, after a first level of user authentication affirmation (entering phone number and clicking “accept” button, Fig.8) and provide transaction information (purchase request 177) known to the user to the server, the transaction information being provided by the user after the first level authentication affirmation comprising detail information (phone number) about the transaction (Fig.8); 
the second unit, that is registered ([0086], [0012], [0041]) to the same user as the first unit operative to perform second level authentication of the user after the first level user authentication affirmation by:
receiving during the transaction over the first channel, a transaction confirmation request for the electronic transaction and the same transaction information that comprises the detail information about the transaction via a second channel to thwart malware that can interfere with the transaction, based on the electronic transaction from the server  (Fig.9, [0065]-[0066], and [0088]-[0090]);
providing through a user interface, the received transaction information, without user intervention, that comprises a replication of the detail information previously provided by the user about the transaction from the server for evaluation by the user of the second unit (Fig.9 and [0089]-[0091]);
requesting, in response to the transaction confirmation request, confirmation of the transaction by the user ([0074] and [0090]);
generating a transaction confirmation code (“code” [0072],  such as “a secret code representing the payment request,” [0090]; “secret code,” [0077]) ([0076]-[0077]); 
sending, the transaction confirmation code to the server for verification ([0078]); and
and verifying whether the transaction should be allowed ([0091]).
Smith does not directly disclose 
generating a transaction confirmation code using the received transaction information that is the same transaction information provided to the server by the user in response to a transaction confirmation by the user, wherein generating the transaction confirmation code is done by electronically signing the received transaction information using a cryptographic key associated with the second unit; 
sending the transaction confirmation code that is generated by the second unit using the received transaction information to the server for verification; and
wherein the server is operative to cryptographically generate an expected transaction confirmation code for the second unit and compare the expected transaction confirmation code with the received transaction confirmation code from the second unit.
Alie teaches 
generating a transaction confirmation code (response 210) using the received transaction information (“transaction value,” [0050]) that is the same transaction 
sending the transaction confirmation code that is generated by the second unit using the received transaction to the server for verification ([0050]); and
wherein the server is operative to cryptographically generate an expected transaction confirmation code for the second unit and compare the expected transaction confirmation code with the received transaction confirmation code from the second unit ([0050]-[0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith by the features of Alie and in particular to include in Smith the features of generating a transaction confirmation code using the received transaction information that is the same transaction information provided to the server in response to a transaction confirmation by the user; sending the transaction confirmation code that is generated by the second unit using the received transaction to the server for verification; and wherein the server is operative to cryptographically generate an expected transaction confirmation code for the second unit and compare the expected transaction confirmation code with the received transaction confirmation code from the second unit, as taught by Alie.  
A person having ordinary skill in the art would have been motivated to combine these features because it would “facilitate online transactions” (Smith, [0002]) and it would help for transactions “to take place with high level of certitude about the legitimacy of the parties involved,” (Alie, [0100]).
Rover teaches generating a code is done by electronically signing the received transaction information using a cryptographic key associated with a unit (Abstract and C.4, L.29-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of the Smith/Alie combination by the features of Rover and in particular to include Rover’s feature of generating a code (i.e. Smith’s transaction confirmation code) by electronically signing the received transaction information using a cryptographic key associated with the unit to Smith’s second unit.  A person having ordinary skill in the art would have been motivated to combine these features because this would provide an added layer of security to the transaction.

As to Claim 10, the Smith/Alie/Rover combination discloses as discussed above.  Smith further discloses wherein the second unit is a wireless mobile unit and is operative to provide a user interface that visually presents the received transaction information in clear text on the user interface (Fig.9) and wherein the user interface comprises controls operable to confirm or cancel the transaction (“send,” Fig.9).

As to Claim 11, the Smith/Alie/Rover combination discloses as discussed above.  Smith further discloses sending a transaction cancellation message to the server in response to user cancellation of the transaction via a cancellation indication (“cancel,” Fig.9) entered by the user of the second unit in response to presentation of the received transaction information from the server (Fig.9 and [0073]). 

As to Claim 12, the Smith/Alie/Rover combination discloses as discussed above.  Rover teaches wherein the second unit generates the transaction confirmation code by electronically signing the received transaction information using at least one of: a shared secret key assigned to 

As to Claim 14, Smith discloses a wireless mobile device (mobile phone 117) comprising:
a wireless transceiver ([0033] and [0109]);
one or more processors (processors 403) operatively coupled to the wireless transceiver ([0102]);
memory (memory 408) comprising executable instructions that when executed cause the one or more processors ([0102] and [0107]) to,
perform second level authentication ([0086]) of a user after a first level of user authentication occurs by:
receiving from the transceiver, a transaction confirmation request for an electronic transaction and transaction information, provided by a user (Fig.9, [0065]-[0066], and [0088]-[0090]) after the first level of user authentication (entering phone number and clicking “accept” button, Fig.8) that comprises detail information known the user (phone number) about the transaction (Fig.8) to thwart malware that can interfere with the transaction based on the electronic transaction between another device (user terminal 111) that is registered to the same user as the first unit, and a server  (interchange 101); 
providing through a user interface, the same received transaction information, without user intervention, that comprises a replication of the detail information about the transaction for evaluation by the user of the mobile device (Fig.9);
requesting, in response to the transaction confirmation request, confirmation of the transaction by the user of the mobile device ([0074] and [0090]); 
generating, a transaction confirmation code (“code” [0072],  such as “a secret code representing the payment request,” [0090]; “secret code,” [0077]) ([0076]-[0077]); 
sending, via the wireless received, the transaction confirmation code to the web server for verification ([0078]).
Smith does not directly disclose 
the generating, a transaction confirmation code using the received transaction information that is the same transaction information provided to the server by the user, in response to a transaction confirmation by the user of the mobile device, wherein generating the transaction confirmation code is done by electronically signing the received transaction information using at least one of: a shared secret key assigned to the mobile device and to a server, or by using an asymmetric cryptographic algorithm; 
sending, the transaction confirmation code that is generated using the received transaction information to the web server for verification.
Allie teaches
generating, a transaction confirmation code (response 210) using the received information (“transaction value,” [0050]) that is the same transaction information provided to the server (see [0048])in response to a transaction confirmation(consent 705) by the user of the mobile device ([0050], [0054], and [0061]); 
sending, the transaction confirmation code that is generated using the received transaction information to the web server for verification ([0050]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith by the features of Allie, and in particular to include Smith the features of generating, a transaction confirmation code using the received information that is the same transaction information provided to the server in response to a transaction confirmation by the user of the mobile device; sending, the transaction confirmation code that is generated using the received transaction information to the web server for verification, as taught by Alie.  A person having ordinary skill in the art would have been motivated to combine these features because it would “facilitate online transactions” (Smith, [0002]) and it would help for transactions “to take place with high level of certitude about the legitimacy of the parties involved,” (Alie, [0100]).
Rover teaches wherein generating the transaction confirmation code is done by electronically signing the received transaction information using at least one of: a shared secret key assigned to the second unit and to a server, or by using an asymmetric (public/private key, C.1, L.7-16) cryptographic algorithm (“algorithm,” C.1, L.12)(Abstract and C.4, L.29-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of the Smith/Alie combination by the features of Rover and in particular to include Rover’s feature of wherein generating the transaction confirmation code (i.e. Smith’s transaction confirmation code) is done by electronically signing the received transaction information using at least one of: a shared secret key assigned to the second unit and to a server, or by using an asymmetric cryptographic algorithm, in the Smith/Alie combination.  A person having ordinary skill in the art would have been motivated to combine these features because this would provide an added layer of security to the transaction.

As to Claim 15, the Smith/Alie/Rover combination discloses as discussed above.  Rover teaches generating the transaction confirmation code by electronically signing the received transaction information using a cryptographic key associated with a device (Abstract and C.4, L.29-30).

As to Claim 16, the Smith/Alie/Rover combination discloses as discussed above.  Smith further discloses wherein the one or more processors are operative to display a user interface that visually presents the received transaction information in clear text (Fig.9) and wherein the user interface comprises controls operable to confirm or cancel the transaction (Fig.9). 

As to Claim 17, the Smith/Alie/Rover combination discloses as discussed above.  Smith further discloses wherein the one or more processors are operative to send a transaction cancellation message to a server in response to user cancellation of the transaction via a cancellation indication (“cancel,” Fig.9) entered by the user of the device in response to presentation of the received transaction information from the server (Fig.9). 

As to Claim 20, the Smith/Alie/Rover combination discloses as discussed above.  Smith further discloses wherein providing through a user interface, by the second unit, the received transaction information comprises providing the replication of the detail information in clear text (Fig.9).


Claim 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Alie and further in view of Rover and Law et al. (US 2010/0145861 A1)(“Law”).

As to Claim 13, the Smith/Alie/Rover combination discloses as discussed above.  
Smith does not directly disclose store and display on a user interface, transaction history data corresponding to a plurality of electronic transactions that were confirmed or cancelled using the second unit. 
Law teaches store and display on a user interface, transaction history data corresponding to a plurality of electronic transactions that were confirmed or cancelled using a unit (Fig.8 and [0091]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Smith/Alie/Rover combination by the feature of Law and in particular to include in Smith’s second unit in the Smith/Alie/Rover combination, Law’s feature of store and display on a user interface, transaction history data corresponding to a plurality of electronic transactions that were confirmed or cancelled using the second unit.  A person having ordinary skill in the art would have been motivated to combine these features because this would aid in repudiation of the transactions.

As to Claim 19, the Smith/Alie/Rover combination discloses as discussed above.  
Smith does not directly disclose wherein the one or more processors are operative to store and display on a user interface, transaction history data corresponding to a plurality of electronic transactions that were confirmed or cancelled using the mobile device.
Law teaches storing and displaying on a user interface, transaction history data corresponding to a plurality of electronic transactions that were confirmed or cancelled using the mobile device (Fig.8 and [0091]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Smith/Alie/Rover combination by the feature of Law and in particular to include in Smith’s one or more processors in the Smith/Alie/Rover combination, Law’s feature of storing and displaying on a user interface, transaction history data corresponding to a plurality of electronic transactions that were confirmed or cancelled using the mobile device.  A person having ordinary skill in the art would have been motivated to combine these features because this would aid in repudiation of the transactions.

Claim Interpretation
35 USC § 112, 6th paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a first unit operative to initiate an electronic transaction with the server, via a first channel, in response to a first level of user authentication affirmation and provide transaction information known to the user to the server, the transaction information comprising detail information about the transaction” as recited in Claim 7; and
“the second unit, that is registered to the same user as the first unit, operative to perform second level authentication of the user after the first level user authentication affirmation by:
receiving during the transaction over the first channel, a transaction confirmation request for the electronic transaction and the same transaction information that comprises detail information about the transaction via the second 
providing through a user interface, the received transaction information, without user intervention, that comprises a replication of the detail information previously provided by the user about the transaction from the server for evaluation by the user of the second unit;
requesting, in response to the transaction confirmation request, confirmation of the transaction by the user; 
generating a transaction confirmation code using the received transaction information that is the same transaction information provided to the server by the user in response to a transaction confirmation by the user, wherein generating the transaction confirmation code is done by electronically signing the received transaction information using a cryptographic key associated with the second unit; 
sending the transaction confirmation code that is generated using the received transaction information to the server for verification” as recited in Claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 

Response to Arguments
Applicant’s arguments filed in the April 2021 Remarks have been fully considered and addressed below.

On page 9, Applicant emphasizes that the mobile device generates the transaction confirmation code using the received transaction information, and argues that the generation “is not a mere ‘presentation’ of a code on a display.”  However, the rejection is based on a combination of references, and it has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, as stated in the rejection, although Smith does not directly disclose 
generating, by the second unit, a transaction confirmation code using the received transaction information that is the same transaction information provided to the server by the user, in response to a transaction confirmation by the user of the second unit, wherein the second unit generates the transaction confirmation code by electronically signing the received transaction information using a cryptographic key associated with the second unit.
Alie teaches
generating, by a second unit (mobile device 305), a transaction confirmation code (response 210) using received transaction information (“transaction value,” [0050]) that is the same transaction information provided to the server (see [0048]) in response to a transaction confirmation (consent 705) by the user of the second unit ([0050], [0054], and [0061]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith by the features of Alie, and in particular to include in Smith the features of generating, by the second unit, a transaction confirmation code using the received transaction information that is the same transaction information provided to the server in response to a transaction confirmation by the user of the second unit; sending, by the second unit, the transaction confirmation code that is generated by the second unit using the received transaction information to the server for verification; and generating, by the server, an expected transaction confirmation code for the second unit and comparing the expected transaction confirmation code with the received transaction confirmation code from the second unit, as taught by Alie. 
A person having ordinary skill in the art would have been motivated to combine these features because it would “facilitate online transactions” (Smith, [0002]) and it would help for transactions “to take place with high level of certitude about the legitimacy of the parties involved,” (Alie, [0100]).
Therefore, the argument is unpersuasive.

On page 9, Applicant argues that the references alone or in combination fail to teach “generating…a transaction confirmation code…electronically signing…unit.”  However, as In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As outlined in the respective rejections,
Smith does not directly disclose 
generating, by the second unit, a transaction confirmation code using the received transaction information that is the same transaction information provided to the server by the user, in response to a transaction confirmation by the user of the second unit, wherein the second unit generates the transaction confirmation code by electronically signing the received transaction information using a cryptographic key associated with the second unit; 
sending, by the second unit, the transaction confirmation code that is generated by the second unit using the received transaction information to the server for verification; and
generating, by the server, an expected transaction confirmation code for the second unit and comparing the expected transaction confirmation code with the received transaction confirmation code from the second unit.
Alie teaches
generating, by a second unit (mobile device 305), a transaction confirmation code (response 210) using received transaction information (“transaction value,” [0050]) that is the same transaction information provided to the server (see [0048]) in response to a 
sending, by the second unit, the transaction confirmation code that is generated by the second unit using the received transaction information to the server for verification ([0050]); and
generating, by the server (server 707), an expected transaction confirmation code for the second unit and comparing the expected transaction confirmation code with the received transaction confirmation code from the second unit ([0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith by the features of Alie, and in particular to include in Smith the features of generating, by the second unit, a transaction confirmation code using the received transaction information that is the same transaction information provided to the server in response to a transaction confirmation by the user of the second unit; sending, by the second unit, the transaction confirmation code that is generated by the second unit using the received transaction information to the server for verification; and generating, by the server, an expected transaction confirmation code for the second unit and comparing the expected transaction confirmation code with the received transaction confirmation code from the second unit, as taught by Alie. 
A person having ordinary skill in the art would have been motivated to combine these features because it would “facilitate online transactions” (Smith, [0002]) and it would help for transactions “to take place with high level of certitude about the legitimacy of the parties involved,” (Alie, [0100]).
Rover teaches generating a code by electronically signing the received transaction information using a cryptographic key associated with a unit (Abstract and C.4, L.29-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of the Smith/Alie combination by the features of Rover and in particular to include Rover’s feature of generating a code (i.e. Smith’s transaction confirmation code) by electronically signing the received transaction information using a cryptographic key associated with a unit to Smith’s second unit.  A person having ordinary skill in the art would have been motivated to combine these features because this would provide an added layer of security to the transaction.
Therefore, the argument is unpersuasive.

Conclusion
Applicant’s amendment filed on April 7, 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        July 2, 2021
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621